NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0784-20

ENID GOLDEN,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
TEACHERS' PENSION AND
ANNUITY FUND,

     Respondent-Respondent.
__________________________

                   Argued May 12, 2022 – Decided July 26, 2022

                   Before Judges Haas and Alvarez.

                   On appeal from the Board of Trustees of the Teachers'
                   Pension and Annuity Fund, Department of the
                   Treasury.

                   Kathleen Naprstek Cerisano argued the cause for
                   appellant (Zazzali, Fagella, Nowak, Kleinbaum &
                   Friedman, PC, attorneys; Kathleen Naprstek Cerisano,
                   of counsel and on the briefs).

                   Jeffrey D. Padgett, Deputy Attorney General, argued
                   the cause for respondent (Matthew J. Platkin, Acting
                   Attorney General, attorney; Melissa H. Raksa,
            Assistant Attorney General, of counsel; Jeffrey D.
            Padgett, on the brief).

PER CURIAM

      Enid Golden appeals an October 6, 2020 final agency decision of the New

Jersey Department of the Treasury, Division of Pensions and Benefits

(Division), Board of Trustees (Board) of the Teacher's Pension and Annuity

Fund (TPAF), requiring her to remit $121,437.21—the amount she earned

during a twelve-month period while employed by the Matawan Aberdeen

Regional Board of Education (MARBOE) after retirement in addition to

receiving her pension benefits. In light of the Administrative Law Judge's (ALJ)

findings of fact adopted in the agency decision, we determine that Golden should

reimburse the Board only the amount she earned from the commencement of her

employment on August 25, 2014, until October 22, 2014, when MARBOE

notified the Division of her employment, and therefore reverse.1

      It is undisputed that Golden requested a retirement date of July 1, 2014.

Accordingly, on February 25, 2014, the Division issued a Quotation of

Retirement Benefits confirming the effective retirement date of July 1, 2014,




1
   The record does not contain sufficient information for us to calculate this
figure.
                                                                          A-0784-20
                                       2
and monthly benefit amount. On March 6, 2014, the Division sent Golden a

Notice of Retirement Approval, which included the following:

                   Congratulations on your retirement. The Board of
            Trustees, at their regular meeting on March 6, 2014,
            approved your application for Service Retirement
            effective July 1, 2014 . . . .

                   In accordance with law, you have until thirty days
            after (A) the effective date of your retirement, or (B)
            the date your retirement was approved by the Board of
            Trustees, whichever is the later date, to make any
            changes to your retirement. Also, your first check
            cannot be mailed until after this thirty[-]day period.
            However, the benefit will be retroactive to the original
            effective date of your retirement. Please allow an
            additional period for the disbursement and delivery of
            the check by the federal postal authorities.

                  If you return to public employment following
            your retirement, you must notify our Office of Client
            Services immediately at (609) 292-7524.

            [(emphasis added).]

      On June 9, 2014, Golden amended her retirement application to select the

maximum benefit level, eliminating her husband's survivor benefit.          The

Division's response stated: "Once processing is completed, your retirement must

be approved by the retirement system's board of trustees. Your retirement

benefit becomes due and payable [thirty] days after Board approval or [thirty]

days after your effective retirement date, whichever is later." Golden, whom the


                                                                          A-0784-20
                                       3
ALJ found to be a credible witness, testified that she never received this

communication.

      That same month, MARBOE reached out to Golden to offer her the

position of school superintendent. Believing her effective retirement date was

July 1, 2014, Golden advised the MARBOE attorney that she could not

communicate with a prospective public employer until August 1, 2014, a month

after her retirement date. When the attorney replied that the position would be

filled by then, Golden said: "so then it will."

      Golden retired June 30, 2014. On July 22, 2014, the Division notified her

that the monthly pension payment would be increased because of the deletion of

survivor benefits. The letter also stated: "This change will be effective with

your first allowance check dated August 1, 2014." On July 29, 2014, a week

later, the Division sent Golden a second confirmation of the new benefit level.

      That second written confirmation specifically indicated that Golden's

effective retirement date was July 1, 2014. On August 1, 2014, TPAF issued

Golden's first pension check for July, in the amended amount.

      The MARBOE attorney contacted Golden again on August 1, 2014, and

informed her that the position was still available. She sat for an August 7, 2014




                                                                           A-0784-20
                                        4
interview, and was contracted to work for MARBOE from August 25, 2014, to

June 30, 2015, at a per diem rate, without vacation or sick leave.

      At its regular meeting, coincidentally also on August 7, 2014, the Board

approved the change to Golden's benefit level and sent her written notification.

Golden testified that when she received the letter, she assumed it was in error

because she had already received her maximum check on August 1, 2014.

Attributing the apparent mistake to "[p]robably one department . . . not speaking

to the other in the bureaucracy of the Pension Board" and "some backed up stuff

or something," Golden "just laughed and just threw [the letter] in the pile" of

her retirement documents.

      On October 22, 2014, MARBOE notified the Division of Employment

After Retirement that it had hired Golden. Despite the October 22, 2014 mailing

date, the Board asserts the notification was not received until November 25,

2014, over a month later.

      On March 2016, some sixteen months after that, the Division wrote to

MARBOE requesting documents concerning Golden's employment. Despite

MARBOE's October 2014 notification, the matter was not assigned for further

review until March 2016, approximately one and one-half years later, and almost

a year after Golden's employment with MARBOE ended. The TPAF Supervisor


                                                                           A-0784-20
                                       5
of the External Audit Unit testified at the administrative law hearing that the

lengthy delay in reviewing the case was likely attributable to insufficient

staffing.

      The Division followed up with MARBOE three times in 2016 because it

needed additional documents, or the documents provided were "unacceptable."

The Division did not inform Golden that her retirement was being "audited."

Ultimately, the Division determined that Golden's retirement was not bona fide

because she returned to work within thirty days of August 7, 2014, the date the

Board approved her change to the maximum option.

      The TPAF Supervisor further testified that Golden's July 1, 2014

retirement "was non bona fide because she returned to employment prior to her

retirement being due and payable." TPAF does not consider a recipient retired

until retirement benefits become "due and payable and after the employer

employee relationship is severed." There must be a break in service of at least

thirty days following the retirement, or thirty days after the approval by the

Board, whichever is later.

      Because the Board took the position that Golden returned to employment

too close to the retirement date—August 7—she had to return the gross salary

she earned with MARBOE, or $121,437.21. Although the TPAF Supervisor


                                                                         A-0784-20
                                      6
acknowledged that Golden's first monthly retirement payment was issued before

her "due and payable" date as determined by the Division, she considered the

payment an error made by the Retirement Bureau, and did not factor it into

whether Golden's retirement was bona fide.

      The TPAF Supervisor confirmed that the July 18, 2017 letter was the first

notification Golden would have received that there was a problem with her

retirement benefits and post-retirement employment. She had submitted a memo

to the Board in which she stated that the Division received the return to

employment form on November 25, 2014, about five months after Golden's July

1, 2014 retirement date. Golden's benefits in those five months amounted to

$53,429.90, and she had suggested that the Board consider having Golden return

this amount.

      In its July 18, 2017 letter to Golden, the Division stated:

                  A bona fide retirement must also be due
                  and payable, and your retirement does not
                  become due and payable until there has
                  been a cessation of employment of at least
                  30 days following your retirement date, or
                  30 days following approval by the TPAF
                  Board of Trustees, whichever is later. If
                  you return to employment on either a paid
                  or voluntary basis - before the 30 days have
                  elapsed you should expect to continue
                  enrollment in the TPAF. Your retirement
                  will be considered invalid. And you will

                                                                         A-0784-20
                                        7
                     remain an active employee under your
                     original TPAF account.[]

                     [(emphasis in original).]

The letter demanded that Golden remit $394,469.59, which represented the sum

of total benefits paid to her as of August 1, 2017, plus additional TPAF

contributions from her post-retirement position. After correspondence with

Golden's attorney, the Board reduced the demand amount to $121,437.21.

Golden then requested a hearing in the Office of Administrative Law as a

contested case. N.J.S.A. 52:14B-1 to -15.

      After the hearing closed, the ALJ found that the sum Golden earned from

MARBOE came to $121,437.21 in total. However, the ALJ held that the Board

was only entitled to $53,429.90, the amount she believed Golden earned before

the Board received MARBOE's notification. 2 The Board rejected this decision

and concluded that Golden owed the entire $121,437.21.          Accordingly,

commencing April 2018, the Board began deducting $2,000 monthly from

Golden's benefits.




2
  The figure may be an error, as the TPAF Supervisor's memo indicates that
$53,429.90 was the amount of benefits Golden received from the beginning of
her retirement until the Board received MARBOE's notification—a figure
unrelated to her earnings with MARBOE.
                                                                       A-0784-20
                                          8
      Golden denied receiving the Board's July 10, 2014 communication that

her "due and payable date" would be thirty days after its approval of the option

change. Understandably, she stated she "went into shock" when she received

the Audit Unit's letter because she thought she had "dotted [her] Is, crossed [her]

Ts." Golden could not remember if she personally notified the Board of her

return to employment.

      The ALJ also found that under the relevant regulations, Golden was not

separated from employment until August 7, 2014. However, she pointed out

that Golden's confusion about her retirement date stemmed from the Board's

own inconsistent actions, including the issuance of her first retirement check on

August 1, 2014. The check, in the amended amount, led her to believe that the

effective date of her retirement was July 1, 2014.

      The ALJ observed that Golden's decision to ignore the August 7 letter was

"careless . . . but not unreasonable. The August approval action by the Board

could have been construed as a nunc pro tunc action" since the July 1 check

reflected the higher benefit level. "An individual not steeped in the regulations

and procedures of the Board," she stated, "could have assumed that the August

Board action was a formality."




                                                                             A-0784-20
                                        9
      The ALJ further found that equitable considerations affected the Board's

right to reimbursement. The Board was dilatory in responding to the notice from

MARBOE and mistakenly issued a check dated August 1, 2014, in the increased

amount. Furthermore, Golden credibly testified that she simply would not have

accepted employment had she known it would jeopardize her pension. Thus, the

ALJ found the Board was only entitled to recover Golden's earnings from August

25, 2014, until November 25, 2014, the date the Board acknowledged receiving

MARBOE's notification.

      Although the Board's October 6, 2020 decision adopted the ALJ's findings

of fact and conclusions of law, it rejected the ALJ's determination that Golden

was careless but not unreasonable. The Board considered her "inaction [to be]

unreasonable" because she did not contact the Board to clarify her status.

Furthermore, Golden had previously applied for retirement and was informed of

the consequences of noncompliance.        Her assumed familiarity with the

retirement process meant a reimbursement of at least $121,437.21 was

warranted. She was required to remit all of her MARBOE earnings.

      On appeal, Golden raises the following issues for our consideration:

            POINT I

            THE TPAF BOARD'S DETERMINATION THAT
            APPELLANT'S RETIREMENT WAS NOT BONA

                                                                         A-0784-20
                                     10
FIDE AND THAT SHE MUST GIVE TPAF ALL OF
HER POST-RETIREMENT EARNINGS IS NOT
SUPPORTED BY THE FACTS AND APPLICABLE
LAW AND MUST BE REVERSED.

 A. STANDARD OF REVIEW

 B. APPELLANT'S             POST-RETIREMENT
    EMPLOYMENT              AS       INTERIM
    SUPERINTENDENT WAS AUTHORIZED BY
    N.J.S.A. 18[A]:66-53.2b AND NOT THE RE-
    ENROLLMENT PROVISIONS OF N.J.S.A.
    18A:66-53.2a.

 C. APPELLANT HAD A REASONABLE BELIEF
    THAT HER JULY 1, 2014 RETIREMENT WAS
    "DUE AND PAYABLE" AND THUS
    EFFECTIVE WHEN SHE RECEIVED HER
    FIRST PENSION CHECK ON AUGUST 1,
    2014, AND THIS REQUIRES AN EQUITABLE
    REMEDY.

 D. THE DIVISION OF PENSIONS AND
    BENEFITS RECEIVED A NOTIFICATION OF
    EMPLOYMENT AFTER RETIREMENT FORM
    INFORMING IT OF APPELLANT'S POST-
    RETIREMENT      EMPLOYMENT       IN
    NOVEMBER 2014 AND ITS FAILURE TO
    INFORM APPELLANT OF ANY ALLEGED
    VIOLATION UNTIL JULY 2017 REQUIRES
    AN EQUITABLE REMEDY.

 E. THE TPAF BOARD'S REFUSAL TO
    CONSIDER AND APPLY THE ALJ'S
    FACTUAL FINDINGS AND CREDIBILITY
    DETERMINATIONS AND REACH AN
    EQUITABLE AND APPROPRIATE REMEDY


                                               A-0784-20
                    11
                  IS  ARBITRARY,           CAPRICIOUS,       AND
                  UNREASONABLE.

                                      I.

      Judicial review of an agency's final decision is limited. Hayes v. Bd. of

Trustees of Police & Firemen's Ret. Sys., 421 N.J. Super. 43, 51 (App. Div.

2011).

      Our "function is to determine whether the administrative action was

arbitrary, capricious or unreasonable." Burris v. Police Dep't W. Orange, 338

N.J. Super. 493, 496 (App. Div. 2001) (citing Henry v. Rahway State Prison, 81

N.J. 571, 580 (1980)); see also Aqua Beach Condo. Ass'n v. Dep't of Cmty.

Affairs,186 N.J. 5, 16 (2006). "The burden of demonstrating that the agency's

action was arbitrary, capricious or unreasonable rests upon the [party]

challenging the administrative action." In re Arenas, 385 N.J. Super. 440, 443–

44, 897 (App. Div. 2006) (citing McGowan v. New Jersey State Parole Bd., 347

N.J. Super. 544, 563 (App. Div. 2002); Barone v. Dep't of Human Servs., 210

N.J. Super. 276, 285 (App. Div. 1986)).

      We are not bound by an agency's decision on a question of law. Thurber

v. City of Burlington, 191 N.J. 487, 502 (2007).        According substantial

deference to an agency's interpretation of the relevant statutes does not mean

deference is owed where the interpretation is "plainly unreasonable." Stevens

                                                                         A-0784-20
                                     12
v. Bd. of Trs., 294 N.J. Super. 643, 652 (App. Div. 1996); Haley v. Bd. of

Review, Dep't of Labor, 245 N.J. 511, 519 (2021).

      The Board interprets N.J.A.C. 17:3-6.2 and N.J.A.C. 17:3-6.3 to mean the

"due and payable" date was Golden's date of retirement. Those provisions state:

             17:2–6.2 Effective date
             A member's retirement allowance shall not become due
             and payable until 30 days after the date the Board
             approved the application for retirement or 30 days after
             the date of the retirement, whichever is later.

             17:2–6.3 Effective dates; change
             (b) If a member requests a change of retirement date or
             option selection before the member's retirement
             allowance becomes due and payable, said change will
             require approval of the Board and the revised
             retirement allowance shall not become due and payable
             until 30 days have elapsed following the effective date
             or the date the Board met and approved the change in
             the member's retirement application, whichever is later.

Those regulations appear, however, to determine when retirees should be paid—

not when they effectively retire. N.J.A.C. 17:3-6.2 distinguishes between the

"date of retirement," "the date the Board approved the application," and the "due

and payable date," stating that the last date is thirty days after either of the first

two, whichever is later.

      Similarly, N.J.A.C. 17:2-6.3 distinguishes between the retirement

approval date, the effective date, and the due and payable date. Thus, it is not


                                                                                A-0784-20
                                         13
clear that the Board has a mandate to make the due and payable date the date of

retirement. Golden began to receive benefits in the increased amount within

thirty days of her job termination. This was consequential, and certainly would

have led her to believe her retirement date was July 1, 2014. Adding to the

confusion is N.J.A.C. 17:3-6.1(a), which states:      "[a] member's retirement

application becomes effective on the first of the month following receipt of the

application unless a future date is requested."

                                        II.

      Equitable principles control the decision here, specifically, the doctrines

of "turn square corners" and equitable estoppel.      Golden argues equitable

considerations in general apply, anchoring her argument on Vliet v. Board of

Trustees of Public Employees' Retirement System, 156 N.J. Super. 83 (App.

Div. 1978) and two unpublished cases: Chiappini v. Board of Trustees, No. A-

3983-09 (App. Div. July 29, 2011), and Knox v. Board of Trustees, No. A-1444-

10 (App. Div. Feb. 23, 2012).

      In Vliet, a retiree worked for a township for several years in what he

believed to be a "temporary" position. 156 N.J. Super. at 85–86. Prior to

accepting the position, the retiree asked the Public Employee Retirement System

(PERS) whether his allowance would be reduced if the "temporary" position


                                                                           A-0784-20
                                       14
provided wages in excess of $500. Id. at 85. PERS answered that it would not.

Ibid.    His employer, the township, asked PERS if his pension would be

jeopardized if he was given "part-time" work. Ibid. PERS responded that he

could accept temporary employment, but "if he accepts employment which will

require him to re-enroll in (PERS), his retirement allowance would be reduced

while he was reemployed." Ibid. PERS eventually decided that the retiree's

position was not temporary and demanded that he return all benefits received.

Id. at 87-88.

        Although we agreed with PERS that the position was not temporary, we

decided that the appropriate remedy had to be fashioned taking into account

equitable considerations. The equities were "not all on his side" because "[h]ad

he advised the Division of Pensions of his exact employment status he could

have received more specific advice." Id. at 89. However, his employment paid

significantly less than his retirement benefits, and he would never have decided

to continue working if he had known it would jeopardize his pension. Ibid.

Considering these facts, we ordered him to pay PERS the money he earned

instead of all of his pension benefits. Ibid. In this case, it would be inequitable

to impose no obligation on Golden. We do not address the unpublished cases

upon which she relies, as they have no precedential value. R. 1:36-3.


                                                                             A-0784-20
                                       15
         In this case, like in Vliet, the equities are not all on Golden's side because

she ignored the Board's August 7, 2014 notice. Nonetheless, the present matter

falls within the ambit of the "turn square corners" and equitable estoppel

doctrines. The "turn square corners" doctrine holds that the government may

not "conduct itself so as to achieve or preserve any kind of bargaining or

litigational advantage." New Concepts For Living, Inc. v. City of Hackensack,

376 N.J. Super. 394, 401 (App. Div. 2005). Rather, "its primary obligation is to

comport itself with compunction and integrity, and in doing so government may

have to forego the freedom of action that private citizens may employ in dealing

with one another." Ibid. To invoke the "turn square corners" doctrine, citizens

need not prove that they were blameless, or that the government acted in bad

faith.     CBS Outdoor, Inc. v. Borough of Lebanon Planning Bd./Bd. of

Adjustment, 414 N.J. Super. 563, 586–87 (App. Div. 2010); see New Concepts,

376 N.J. at 402-403.

         For instance, in New Concepts, a non-profit moved to a new location

without informing the city tax assessor. 376 N.J. at 396. It retained its old

location for leasing to other non-profits. Ibid. At some point after the move,

the tax assessor sent the non-profit some paperwork to complete along with an

"initial statement" to be filled out to continue its tax-exempt status. Ibid. These


                                                                                 A-0784-20
                                          16
materials were sent to the old location but were returned by the post office,

marked "forwarding expired." Ibid. The tax assessor then noticed the non-

profit's sign at the new location and sent the paperwork to the new location. Id.

at 397. However, he forgot to include the "initial statement" with the paperwork.

Ibid.

        Thereafter, the tax assessor placed the old location back on the tax rolls

and mailed the tax assessments to the old location. Ibid. The non-profit never

received those assessments. Ibid. As a result, they went unpaid, and the old

location was scheduled for a municipal tax sale. Ibid.

        When the non-profit received the municipal tax sale notice, which was

communicated both by mail and by phone, it promptly reached out to the city.

Ibid. Initially, the city agreed to reassess the situation if the non-profit would

send documents verifying that it was tax-exempt. Id. at 398. However, after the

non-profit sent the documents, the city reversed course and asserted that the non-

profit was liable for at least some of the tax assessments because the deadline

for appeal had passed. Ibid.

        We found that the non-profit "probably had an obligation to notify the

assessor that it had relocated its operations." Id. at 402. However, we also found

the city failed to notify the non-profit of its tax delinquency, and the non-profit


                                                                             A-0784-20
                                        17
contacted the city in a timely manner. Id. at 403. Thereafter, the city, "having

lulled plaintiff into a false sense of security, reversed its position despite having

led plaintiff to believe that it was willing to work with plaintiff in a fair, informal

and reasonable manner to fashion a remedy to plaintiff's problem."                Ibid.

Because the city did not turn square corners, the non-profit was permitted to

pursue its tax appeal. Ibid.

      The "turn square corners" doctrine has been invoked even when the

agency involved was not responsible for any miscommunication. In Francois v.

Board of Trustees, 415 N.J. Super. 335 (App. Div. 2010), an employee of the

New Jersey Economic Development Authority (EDA) accepted a "mobility

assignment" that required him to work for the Port Authority of New York and

New Jersey (Port Authority). Id. at 338. Both agencies assured the employee

that he would receive pension credit for time spent with the Port Authority. Id.

at 340. However, these assurances were not given at PERS's behest, and PERS

eventually refused to grant the credit for the duration of the assignment. Id. at

344-45. On appeal, we overturned PERS's decision, citing the "turn square

corners" doctrine. Id. at 353.

      It appears to us that the Board did not turn square corners in this case,

albeit for innocent reasons.      All the delays occasioned by the Audit Unit


                                                                                A-0784-20
                                         18
effectively increased the amount that Golden owed when demand for

reimbursement was finally made.

      Previously, on July 10, 2014, the Board informed Golden's husband that

he would not receive a survivor's portion, and a second July 22, 2014 letter

advised Golden that her allowance would be increased because of the

elimination of the survivor benefit. That was confirmed again on July 29, 2014.

And finally, of course, on August 1, 2014, the Board deposited Golden's check

reflecting the new benefit amount.

      In light of these actions, Golden reasonably believed that her retirement

effective date was July 1, 2014. It is no surprise that she believed the letter of

August 7, 2014, issued in error.

      And a citizen need not be entirely blameless—although in this case, it was

Golden's failure to contact the Board to confirm the effective date of her

retirement that the Board relies on to establish her culpability. But that error,

compared to that of the petitioner in New Concepts, is minor. The Board's

conduct, although free of any malice, fell short of its primary obligation to make

the terms and conditions consistent and crystal clear.

      The Board argues that because everyone is presumed to know the law,

Golden should be presumed to know that under N.J.A.C. 17:2-6.3(b), a change


                                                                            A-0784-20
                                       19
in benefit level does not become due and payable until thirty days after the Board

approves the change. Even if Golden had known this, she was entitled to rely

on the four Division communications that her modification request was

approved. Indeed, the Division informed her in its March 6, 2014 letter that the

check could only be mailed thirty days after approval. Thus, the Board arguably

assured Golden many times that her due and payable date was August 1, 2014.

Her reliance on these communications was reasonable, and the Board must turn

square corners in its interactions with a retiree.

      Equitable estoppel "is an equitable doctrine, founded in the fundamental

duty of fair dealing imposed by law." Knorr v. Smeal, 178 N.J. 169, 178 (2003).

The doctrine is rarely applied against a government entity and may only be

invoked for that purpose to prevent manifest injustice. Bridgewater-Raritan

Educ. Ass'n v. Bd. of Educ. of Bridgewater-Raritan Sch. Dist., Somerset Cty.,

221 N.J. 349, 364 (2015). In some formulations, the doctrine requires a showing

that the "defendant engaged in conduct, either intentionally or under

circumstances that induced reliance, and that plaintiffs acted or changed their

position to their detriment."     Ibid.    In other formulations, "[t]he essential

elements of equitable estoppel are a knowing and intentional misrepresentation

by the party sought to be estopped under circumstances in which the


                                                                            A-0784-20
                                          20
misrepresentation would probably induce reliance, and reliance by the party

seeking estoppel to his or her detriment." In re Johnson, 215 N.J. 366, 379

(2013) (emphasis added).

      Some courts have held that "[t]here need not be evidence of fraudulent

intent for equitable estoppel to apply." Tasca v. Bd. of Trs., Police & Firemen's

Ret. Sys., 458 N.J. Super. 47, 60 (App. Div. 2019). For instance, in In re

Johnson, the Supreme Court applied equitable estoppel where the Department

of Personnel (DOP) reneged on its assurances to the Cape May County

prosecutor that he was entitled to an unclassified agent, that the requirement for

classification would not apply to agents already hired, and that an audit, which

was to be conducted, would not affect those hired before a certain date. 215 N.J.

at 372, 384-85. After making these promises, the DOP sought to move the

prosecutor's long-term agent to a classified position. Id. at 385-86. There is no

indication that the DOP intended to deceive when it made the promises.

Nevertheless, the Supreme Court held that equitable estoppel applied. Id. at

386-87.

      Also noteworthy is Hemsey v. Board of Trustees, Police & Firemen's

Retirement System, 393 N.J. Super. 524, 531–36 (App. Div. 2007), rev'd on

other grounds, 198 N.J. 215 (2009), where representatives of the PFRS Board


                                                                            A-0784-20
                                       21
assured a member that his post-retirement employment would not affect his

benefits, but the Board later sought to recover about $450,000 for benefits he

had received. Under these facts, we found that equitable estoppel barred PFRS

from recovery. Ibid.

      Even if we presume that Golden knew the law, we cannot presume that

she knew the date of approval was other than July 1, 2014, given the payment

of her first retirement check in the increased amount. The payment preceded

formal approval. Furthermore, the Board did not reach out to Golden until over

three years after her receipt of the first retirement check. Obviously, if the Board

had contacted Golden about the situation promptly after notification from

MARBOE, this dispute and the long-running litigation would not have occurred.

The Board has no explanation for the delay between MARBOE's undisputed

notification and the receipt, which lasted over a month. In consideration of these

facts, the Board is equitably estopped from claiming more than Golden's

earnings from August 25, 2014, to October 22, 2014, when MARBOE sent its

notification.

      Reversed.




                                                                              A-0784-20
                                        22